Title: To George Washington from Alexander White, 26 June 1790
From: White, Alexander
To: Washington, George



Sir
New York 26th June 1790

It is with great diffidence I offer the enclosed but having taken that liberty will not add to your trouble by Apologies, I will only state such Facts as may enable you to judge whether th⟨is⟩ institution is like to be useful—the nature of the Country in general, its salubrity and fertility you are well acquainted with—The Academy has been supported several years by private Donations, and the monies arising from Tuition, notwithstanding another Gramm⟨a⟩r School and a number of English and Dutch Schools have been kept up in the Town by private subscriptions—The Assembly of Virginia at their last Session granted to the Trustees a Lot in Winchester, and two Tracts of Land—One on Cedar Creek containing 200 acres the other on Back Creek containing 900 acres—it is proposed to erect the Buildings on the Lot and to rent the Lands, which in the present State of their improvements, may not yield much, but will be very valuable in future—If you think this infant Seminary deserving of any share of your Patronage you will signify it in the manner most agreeable to yourself—I am with the greatest regard and respect Sir Your most Obt Servt

Alex. White

